Judgment *1074unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him following a jury trial of assault in the second degree (Penal Law § 120.05 [9]) and endangering the welfare of a child (Penal Law § 260.10 [1]). We reject the contention of defendant that his second statement to the police should have been suppressed because the statement was made after he was transported to the police station and detained there without probable cause. Defendant voluntarily consented to accompany the police to the police station, and his “[clonsent is a valid substitute for probable cause” (People v Hodge, 44 NY2d 553, 559). We therefore need not otherwise address the contention of defendant that County Court erred in denying his suppression motion (see, People v Vogler, 201 AD2d 890, lv denied 83 NY2d 916; People v Langdon, 188 AD2d 1036, lv denied 81 NY2d 1015). The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Oneida County Court, Donalty, J. — Assault, 2nd Degree.) Present — Green, J. P., Hayes, Hurlbutt, Burns and Lawton, JJ.